We have carefully examined the evidence offered, and, it being uncontradicted, it is our opinion that it is sufficient to show that the material that was furnished was furnished for the purpose of constructing said buildings, and that the same was used in the construction of said buildings.
In Clark et al. v. O'Toole et al., 20 Okla. (loc. cit.) 326,94 P. 547, Justice Turner, with authorities sustaining this position, says:
"It is a well-settled rule that 'a demurrer to the evidence admits all the facts which the evidence tends to prove or of which there is any evidence, however slight, and all inferences which can be logically and reasonably drawn from the evidence.' "
The same rule is announced at page 634, 20 Okla., that a demurrer to the evidence admits all the facts which the evidence, in the slightest degree, tends to prove, and all inferences or conclusions that may be reasonably and logically drawn from the evidence.
It is a settled rule that where the testimony introduced by a plaintiff, whose petition states facts sufficient to constitute a cause of action, in support of the petition tends to establish every material fact alleged, a demurrer to the evidence should be overruled.
The evidence in the case at bar not only proves that the lumber was sold to Boone, but shows that it was bought to build houses on the place in question, and it was testified by Boone that the lumber was furnished to improve the place (meaning the place in question), and furnished to him at his request, and with the evidence of the salesman and attendant circumstances, the inevitable and logical conclusion is that the material was used in the construction of the house. This being the legal inference drawn from the evidence, the demurrer should have been overruled. There is absolutely nothing in the evidence from which *Page 651 
any other inference or conclusion could be drawn but that the material was used in the buildings.
We hold that the district court erred in sustaining the demurrer to the evidence and rendering judgment for R. B. Henderson, and for these reasons the cause is reversed and remanded.
All the Justices concur.